UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Latin America Equity Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 18.05% -4.80% 15.14% 16.32% Class B 17.11% -5.58% 14.20% 15.39% Class C 17.12% -5.59% 14.20% 15.38% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 11.26% -6.66% 13.78% 15.64% Class B (max 4.00% CDSC) 14.11% -6.05% 14.08% 15.39% Class C (max 1.00% CDSC) 17.12% -5.59% 14.20% 15.38% No Sales Charges Class S 18.45% -4.49% 15.48% 16.65% MSCI EM Latin America Index+ 23.51% 1.84% 21.05% 20.27% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.82%, 2.72%, 2.75% and 1.47% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on May 29, 2001 are derived from the historical performance of Class S shares of DWS Latin America Equity Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Latin America Equity Fund — Class A [] MSCI EM Latin America Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ Lipper Rankings — Latin American Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 23 of 27 83 3-Year 15 of 20 72 5-Year 10 of 13 72 Class B 1-Year 26 of 27 93 3-Year 16 of 20 77 5-Year 13 of 13 93 Class C 1-Year 25 of 27 90 3-Year 17 of 20 81 5-Year 12 of 13 86 Class S 1-Year 21 of 27 75 3-Year 14 of 20 67 5-Year 9 of 13 65 10-Year 8 of 9 80 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S DWS Latin America Equity Fund 1.81% 2.59% 2.60% 1.45% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Latin America Equity Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Latin America Equity Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Rainer Vermehren Lead Portfolio Manager Florian Tanzer Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Stocks in Latin America delivered a robust gain during the 12-month period ended October 31, 2010, as measured by the 23.51% return of the fund's benchmark, the MSCI EM Latin America Index.1 The region outperformed both the broader emerging markets universe and the developed world equity markets, helping it to retain its impressive performance advantage over the 3-, 5- and 10-year periods: Average Annualized Returns 1-year 3-year 5-year 10-year MSCI EM Latin America Index 23.51% 1.84% 21.05% 20.27% MSCI World Index2 12.74% -8.09% 2.54% 1.33% MSCI Emerging Markets Index3 23.56% -3.98% 14.94% 14.62% Past performance is no guarantee of future results. While the Latin American markets delivered sluggish performance in the first half of the annual period, they surged in the second half. September and October, in particular, brought outstanding returns for the asset class. During the first half of the year, concerns about the European debt crisis and China's efforts to cool its overheating economy weighed heavily on stock prices. In fact, the MSCI EM Latin America Index finished June below where it stood on November 1, 2009, the beginning of the fund's fiscal year. From that point, evidence of improving economic growth in the developed markets, together with the increasingly accommodative policies of the world's central banks, sparked a revival in investors' risk appetites and led to a gain of 24.8% for the Latin American markets in the final four months of the reporting period. With macroeconomic concerns moving into the rearview mirror, investors returned their focus to the positive fundamental trends in the region, such as rising corporate earnings, outstanding economic growth and healthy government finances. Brazil, for example, is expected to generate 7% gross domestic product growth in 2010 (GDP, the value of goods and services produced in an economy). Unemployment in Brazil reached a historical low in September of 6.2%, and nominal wages in the private sector are set to grow by 10% in 2010. Comparatively, the US economy is set to grow less than 3%, while unemployment is near the double-digits and wage growth is stagnant. Such favorable comparisons helped underpin the outperformance of the region's markets relative to their developed-country counterparts. Weakness in the US dollar was an additional benefit for US-based investors. Since foreign stocks are denominated in local currencies, a rally in foreign currencies relative to the dollar improves the return of an equity investment when it is measured in US dollar terms. During the past year, all of the major regional currencies strengthened against the US dollar, with the exception of the Argentine peso. Strong currencies, like rising stock prices, are an indication of investor confidence in Latin America. In this environment, the fund's Class A shares produced a strong absolute return of 18.05% during the 12-month period. However, it lagged both the benchmark and the 30.63% average return of the funds in its Lipper peer group, Latin America funds. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive Contributors to Performance We added the most value in the telecommunications sector, where the largest contributions came from our overweight in the Mexican wireless provider American Movil SAB de CV and our lack of a position in Brasil Telecom SA, which declined over 20% on the year.3 American Movil was helped both by strong investment inflows into the Mexican market and reduced investor concerns that the Mexican government would take unfavorable regulatory actions. Brasil Telecom underperformed due to its continued difficulties in integrating its recent acquisitions. One of our top individual performers was the Brazilian enterprise software company TOTVS SA. The stock, which is not represented in the benchmark, gained over 36% on the strength of rising sales. Two stocks related to air travel, LAN Airlines SA (Chile) and Grupo Aeroportuario del Pacifico SAB de CV (Mexico), also added value for the fund. Negative Contributors to Performance The primary factor in the fund's underperformance was our aggressive positioning during the first half of the year, when market performance was relatively weak. At that time, our overweight positions in the materials and consumer discretionary sectors were a negative for our relative performance. Later in the period, we were hurt by our underweight positions in the region's smaller markets. Peru, Colombia and Chile all outperformed by a substantial margin once investors' risk appetites revived, which meant that our combined weighting of 7.2% in the countries as of October 31 — compared to 14.1% in the benchmark — was a hindrance to performance. The three countries delivered returns in the 50-60% range, well ahead of the return of the benchmark. For the full year, key detractors from performance included our stock selection in consumer staples, financials and utilities. We were also hurt by holding an underweight in the financial sector, which produced a return more than double that of the benchmark. In terms of individual stock performance, some of the most notable detractors relative to the index were our underweight positions or non-holdings in several stocks in the smaller markets. Most notable among these were the Colombian stocks Bancolombia SA and Grupo de Inversiones Suramericana SA,* as well as the Chilean companies Cencosud SA* and Enersis SA. All four produced returns well ahead of the benchmark. Among stocks we held, the largest detractor was the Brazilian meat producer JBS SA. The company, which remains in the portfolio as a long-term holding due to its potential to capitalize on rising protein consumption in the Far East, saw its profit margins pressured by rising input prices. Outlook and Positioning Given the record-setting strength in Latin American equities toward the end of the reporting period, we would not be surprised to see more muted returns in the short term. We therefore increased our focus on the large-cap names in the Brazilian market toward the end of the period. We continue to see attractive valuations in Brazil, supported by healthy earnings growth. With regard to Mexico, where economic activity slowed in the second half of the year, we remain concerned about the muted recovery in domestic consumption. We see less support from export activity going forward, and drug-related violence remains a concern. We believe interest rates are likely to remain on hold until mid-2011, but this is probably insufficient to spark a revival in growth. In our view, the smaller markets should continue to benefit from money flows into the region, but we see these countries as a potential source of funds given how well they have performed thus far in 2010. Peru ranks among the most expensive in the emerging markets, and we have difficulty finding many attractive investment ideas. Similarly, we do not see valuations in the Chilean market as being particularly attractive. Colombia, meanwhile, has intriguing longer-term structural advantages that could continue to keep interest in the country high, but here again, we have difficulty finding compelling investment ideas with sufficient liquidity. We retain a cyclical bias in the portfolio, with an underweight in financials and an overweight in the information technology, consumer discretionary and industrials sectors. In our October 2009 annual report to shareholders, we stated our view that Latin America is a source of tremendous opportunity for patient investors due to the combination of effective fiscal management, positive demographic trends and the region's rising role within the global economy. One year later, we continue to hold this view. While volatility will always be a factor for those invested in Latin America, we remain confident in the long-term outlook. 1The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market-capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into US dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2 The MSCI World Index measures stock markets around the world, including North America, Europe, Australia and Asia. 3The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio as of October 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Equity Securities 100% 100% Geographical Diversification (As a % of Equity Securities and Other Investments) 10/31/10 10/31/09 Brazil 65% 69% Mexico 21% 20% Chile 4% 3% United States 3% 2% Peru 3% 2% Argentina 1% 1% Canada 1% 1% Colombia 1% 1% Panama 1% 1% 100% 100% Sector Diversification (As a % of Equity Securities and Other Investments) 10/31/10 10/31/09 Materials 27% 29% Financials 17% 14% Energy 16% 21% Consumer Staples 12% 9% Telecommunication Services 11% 12% Consumer Discretionary 6% 5% Industrials 5% 4% Utilities 4% 4% Information Technology 2% 2% 100% 100% Asset allocation, geographical diversification and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2010 (53.2% of Net Assets) Country Percent 1. Vale SA A mining company that produces and sells iron Brazil 11.7% 2. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 11.4% 3. America Movil SAB de CV Provider of wireless communication services Mexico 8.4% 4. Itau Unibanco Holding SA Attracts deposits and offers retail, commercial, corporate and private banking services Brazil 5.6% 5. Banco Bradesco SA Provider of banking services Brazil 4.2% 6. OGX Petroleo e Gas Participacoes SA An oil and gas exploration and production company Brazil 2.6% 7. Companhia de Bebidas das Americas Produces beer, soft drinks, mineral water, fruit juice and sports drinks Brazil 2.4% 8. Grupo Mexico SAB de CV Mines, processes and markets copper, silver, gold, molybdenum, lead and zinc Mexico 2.4% 9. Itausa — Investimentos Itau SA A holding company with operations in a variety of industries Brazil 2.3% 10. Wal-Mart de Mexico SAB de CV Retailer of food, clothing and other merchandise Mexico 2.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Shares Value ($) Equity Securities 98.7% Argentina 1.2% Nortel Inversora SA "A" (ADR) 144A (Preferred) 0 Tenaris SA (ADR) (a) Ternium SA (ADR) (Cost $9,144,761) Brazil 64.7% AES Tiete SA (Preferred) All America Latina Logistica B2W Companhia Global do Varejo Banco Bradesco SA (ADR) (Preferred) (a) Banco do Brasil SA Banco Santander Brasil SA (Units) BM&F BOVESPA SA BR Malls Participacoes SA Bradespar SA (Preferred) Braskem SA "A" (Preferred)* 52 BRF-Brasil Foods SA Centrais Eletricas Brasileiras SA Centrais Eletricas Brasileiras SA "B" (Preferred) Cielo SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia de Concessoes Rodoviarias Companhia Energetica de Minas Gerais (ADR) (Preferred) (a) Companhia Paranaense de Energia (ADR) (Preferred) (a) Companhia Siderurgica Nacional SA (ADR) (a) Cosan SA Industria e Comercio Cyrela Brazil Realty SA Empresa Brasileira de Aeronautica SA Fibria Celulose SA* Gafisa SA Gerdau SA (Preferred) Hypermarcas SA* Itau Unibanco Holding SA (ADR) (Preferred) (a) Itausa — Investimentos Itau SA (Preferred) JBS SA Localiza Rent a Car SA Lojas Renner SA Marfrig Alimentos SA Metalurgica Gerdau SA (Preferred) Natura Cosmeticos SA OGX Petroleo e Gas Participacoes SA* OSX Brasil SA* PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) (a) Petroleo Brasileiro SA (ADR) (Preferred) (a) Petroleo Brasileiro SA (Preferred) Redecard SA Souza Cruz SA Suzano Papel e Celulose SA (Preferred) Tele Norte Leste Participacoes SA (Preferred) Tim Participacoes SA (Preferred) TOTVS SA Tractebel Energia SA Ultrapar Participacoes SA (Preferred) Usinas Siderurgicas de Minas Gerais SA "A" (Preferred) Vale SA Vale SA "A" (Preferred) Vale SA (ADR) (a) Vale SA (ADR) (Preferred) (a) Vivo Participacoes SA (ADR) (Cost $286,194,790) Canada 1.0% Yamana Gold, Inc. (b) (Cost $7,036,377) Chile 3.8% Empresa Nacional de Electricidad SA (ADR) Empresas CMPC SA Empresas Copec SA Enersis SA (ADR) Lan Airlines SA (ADR) (a) Sociedad Quimica y Minera de Chile SA "B" (Cost $19,438,948) Colombia 0.7% Bancolombia SA (ADR) (Preferred) (a) (Cost $2,646,707) Mexico 21.4% America Movil SAB de CV "L" America Movil SAB de CV "L" (ADR) (a) Cemex SAB de CV (ADR) (a) Corporacion GEO SAB de CV "B"* Desarrolladora Homex SAB de CV* Empresas ICA SAB de CV* Fomento Economico Mexicano SAB de CV (ADR) (Units) (a) Grupo Aeroportuario del Pacifico SAB de CV "B" (ADR) (a) Grupo Aeroportuario del Sureste SAB de CV "B" (ADR) Grupo Financiero Banorte SAB de CV "O" Grupo Mexico SAB de CV "B" Grupo Modelo SAB de CV "C" Grupo Televisa SA (ADR) Industrias Penoles SAB de CV Telefonos de Mexico SAB de CV "L" Wal-Mart de Mexico SAB de CV "V" (Cost $80,506,681) Panama 0.5% Copa Holdings SA "A" (Cost $3,906,439) Peru 2.7% Compania de Minas Buenaventura SA (ADR) (a) Credicorp Ltd. (Cost $5,828,738) United States 2.7% Bunge Ltd. (a) NII Holdings, Inc.* (a) (b) Southern Copper Corp. (a) (b) (Cost $16,957,219) Total Equity Securities (Cost $431,660,660) Units Value ($) Other Investments 0.0% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $984,226) Shares Value ($) Securities Lending Collateral 37.0% Daily Assets Fund Institutional, 0.26% (d) (e) (Cost $301,041,484) Cash Equivalents 0.0% Central Cash Management Fund, 0.20% (d) (Cost $163,270) % of Net Assets Value ($) Total Investment Portfolio (Cost $733,849,640)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $754,919,548. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $349,368,479. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $381,032,262 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $31,663,783. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $296,141,644, which is 36.4% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Bond Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Argentina $ $
